                        UNITED STATES BANKRUPTCY COURT
                                MIDDLE DISTRICT OF PENNSYLVANIA
In re:


Matthew Paul Pastore,                                 Chapter        13

          Debtor 1
                                                      Case No.       1:18−bk−05373−HWV
Stephanie Angelina Pastore,
fka Stephanie Angelina Frye,

          Debtor 2




                               Order Confirming Amended Chapter 13 Plan

The Amended Chapter 13 Plan was filed on May 1, 2019. The Amended Plan, or summary of the Amended Plan, was
transmitted to creditors pursuant to Bankruptcy Rule 3015. The Court finds that the Amended Plan meets the
requirements of 11 U.S.C §1325.

IT IS HEREBY ORDERED THAT:

The Amended Chapter 13 Plan is confirmed.


Dated: June 6, 2019                                  By the Court,




                                                     Honorable Henry W. Van Eck
                                                     United States Bankruptcy Judge
                                                     By: KADavis, Deputy Clerk


orcnfpln(05/18)




     Case 1:18-bk-05373-HWV Doc 34 Filed 06/06/19 Entered 06/06/19 11:04:32                      Desc
                          Order Confirming (Am) Plan Page 1 of 1
